       Case 5:21-cv-04054-TC-TJJ Document 1 Filed 08/25/21 Page 1 of 6




                                                                                  ~O[L~[Qi
                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS
                                                                                        AUG 25 2021

             ma. r i e Amaat.                             )
                                                                                    ~ /JPtt
                                                                                By: ~
                                                                                                 Court
                                                                                                eputy Clerk
                                                          )
                                                          )
                                                          )
                                                          )
(Enter above the full name of the Plaintiff(s)            )
                                                          )
vs.                                                       )   Case Number   JI-Jfl)'5'f-Tl -TJJ
'j_0v._"3 W; I Ilarns
Name
                                        JU   A-ll         ~
                                                          )
·2 0 1 S-E , {9~            SAra:d                        )
Street 'and number                                        )
~ °fC i4a
City
                  ~~
                     ,   State
                                   l Ao 6    ZipCode )
                                                          )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                         CIVIL COMPLAINT

I.      Parties to this civil action:

        (In item A below, place your name in the first blank and place your present address in the
        second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

        A.      Name of plaintiff       K,   (Y"\   A-made
                Address \ le     \Y .5\ . <.J •     IS~ S ·\--r-ce . .(_
                 \ 9?: /zq              I<,, s .    1.()./J (I}_() ~




                                                      1
      Case 5:21-cv-04054-TC-TJJ Document 1 Filed 08/25/21 Page 2 of 6




       (In item B below, write the full name of the defendant in the first blank. In the second
       blank, write the official position of the defendant. Use item C for the names and positions
       of any additional defendants).

       B.      Defendant        yt.tt., ~5 Iv ,' \ f ,'o          111.S    ( fJ.S \, :l,o(e)                            is

               employed at             )/ow".)           Lu ,l (; as uS

                                                         S ~o..u " e e CCXN'r\ +<;/
       C.      Additional Defendants                D\ ~'tt-,04- Cou.-r-'.\:-: (c \e               ,IL_;        ch""',,~3s \,-0-l.t:r<


                    J<l.d%- I\Sf-ro~NP k\-eo__c t\'\)                       crP& Ct r)     ~      e-e_




II.    Jurisdiction:

       (Complete one or more of the following subparagraphs, A., B. l, B.2., or B.3., whichever is
       applicable.)

      A. (If Applicable) Diversity of citizenship and amount:
               1.         Plaintiff is a citizen of the State of           ka,h~3
               2.         The first-named defendant above is either
                                       a. a citizen of the State of         kn'.So 5                ; or
                                       b. a corporation incorporated under the laws of the State of

                      ),( -v-"-~"l S    / t<\~SS'i"-3 'S t-~yX\           and having its principal place of business
                                             in a State other than the State of which plaintiff is a citizen.


               3. The second-named defendant above is either
                                       a.        a citizen of the State of      k'Q.,11\28 5             ; or
                                       b.        a corporation incorporated under the laws of the State of
                                            Kal\.5'A S      and having its principal place of business in a
                                       State other than the State of which plaintiff is a citizen.


               (If there are more than two defendants, set forth the foregoing information for each
               additional defendant on a separate page and attach it to this complaint.)
               Plaintiff states that the matter in controversy exceeds, exclusive of interest and
               costs, the sum of seventy-five thousand dollars ($75 ,000.00).


                                                            2
Case 5:21-cv-04054-TC-TJJ Document 1 Filed 08/25/21 Page 3 of 6




         B.     (If applicable) Jurisdiction founded on grounds other than diversity
         (Check any of the following which apply to this case).



          •       1.    This case arises under the following section of the Constitution of
                        the United States or statute of the United States (28 U.S.C. §1331):
                        Constitution, Article_ _ , Section_ _
                        Statute, US Code, Title_ _, Section_ _

        JZL 2.          This case arises because of violation of the civil or equal rights,
                        privileges, or immunities accorded to citizens of, or persons within
                        the jurisdiction of, the United States (28 U.S.C. §1343).

                        Other grounds (specify and state any statute which gives rise to such
                        grounds):




 III.   Statement of Claim:

 (State here a sh01t and plain statement of the claim showing that plaintiff is entitled to
 relief State what each defendant did that violated the right(s) of the plaintiff, including
 dates and places of such conduct by the defendant(s). Do not set faith legal arguments.
 If you intend to allege more than one claim, number and set faith each claim in a separate
 paragraph. Attach an additional sheet, if necessary, to set f01th a shoit and plain statement
 of the claim[ s].)

   5e-en          9a\se k(     -c ~ Ch~\e,\ ~~-\- to1                          ze-+ yea_rS
  d~teo( -to have \ ~ %<L hEou-- fy\_7 QctSe .
  Fo \se ~{.._ da \es h \E'o / IA.a Sencec) .Su wq.,1&"1\.5' +-
   V)ef ~ ciaikS        ,

 IV.    Relief:

 (State briefly exactly what judgement or relief you want from the Court. Do not make
 legal arguments.)


                                          3
Case 5:21-cv-04054-TC-TJJ Document 1 Filed 08/25/21 Page 4 of 6




        Sky .

 V.     Do you claim the wrongs alleged in your complaint are continuing to occur at the
 present time? Yes lfr   No! I

 VI.    Do you claim actual damages for the acts alleged in your complaint?
        Yes 691-    No I I!

 VII.   Do you claim punitive monetary damages? Ye~ ~ No l_il


 If you answered yes, state the amounts claimed and the reasons you claim you are entitled
 to recover money damages.




                                         4
      Case 5:21-cv-04054-TC-TJJ Document 1 Filed 08/25/21 Page 5 of 6




       VIII.   Administrative Procedures:

               A.     Have the claims which you make in this civil action been presented through
               any type of Administrative Procedure within any government agency?
               Yes !tL·!j No I I!

               B.     If you answered yes, give the date your claims were presented,
               how they were presented, and the result of that procedure:




                ht--   \11    o,        la ,jOd  kl ty\( n ,9-ca +i;},e lJean'"'j ofHQr
                W"ko         k)a,   5    .bra 5 - CDn---k·/\ w Pac 7o 'fO bD ceJef
               C.      If you answered no, give the reasons, if any, why the claims made in this
               action have not been presented through Administrative Procedures:




IX.    Related Litigation:

       Please mark the statement that pe1iains to this case:


        •               This cause, or a substantially equivalent complaint, was previously filed in
                        this comi as case number _ _ _ _ _ _ _ and assigned to the Honorable
                        Judge _ _ _ _ _ _ _ _ _ _ __

                        Neither this cause, nor a substantially equivalent complaint, previously has
                        been filed in this court, and therefore this case may be opened as an original
                        proceeding.




                                                       Name (Print or Type)



                                                       Address ~ e Ko.         K._0 ,   le~~ t-/
                                                             7 8 s-J__cn - 53 ~ ~

                                                  5
      Case 5:21-cv-04054-TC-TJJ Document 1 Filed 08/25/21 Page 6 of 6




                                                 ~



                                                   ~kf;          ~-s: . Cole~oL-<
                                                  City           State         Zip Code

                                                     185= d,O!             ~ 53~0:,
                                                  Telephone Number


                         DESIGNATION OF PLACE OF TRIAL

Plaintiff designates..{_ Q Wichita, Q Kansas City, or ijcilTopeka} , Kansas as the
                                        (Select One)
location for the trial in this matter.


                                                  Signature of Plaintiff


                            REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { QYes or [E!No }
                                    (Select One)



                                                  Signature of Plaintiff

Dated: 8/ Z5/'2.. /
 (Rev. 10/15)




                                             6
